Citation Nr: 0313501	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-14 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service for residuals of a 
cholecystectomy.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bursitis of the 
left shoulder.  

4.  Entitlement to service connection for elevated 
cholesterol levels.  

5.  Entitlement to service connection for arthritis of the 
hands, knees and ankles.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He was a prisoner of war (POW) of the German 
government from May 1944 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  


REMAND

While the case was at the Board on appeal, the Board 
undertook additional development regarding the issues of 
whether new and material evidence has been submitted to 
reopen claims for service connection for hypertension, 
residuals of cholecystectomy, and bursitis of the left 
shoulder, as well as the issues of service connection for 
high cholesterol and arthritis of the knees, ankles and 
hands, pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, in the recently decided 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304,-7305, 7316 (Fed. Cir. May 1, 2003), the Federal 
Court held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Court 
found that it was contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) (West 2002) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  
Moreover, the Federal Court held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C.A. § 5103(a)" and "not less 
than 30 days to respond to the notice," is invalid because 
it is contrary to 38 U.S.C.A. § 5103(b), which provides the 
claimant one year to submit evidence.  

In this case, the additional evidence received by the Board 
pursuant to its additional development of the issues consists 
of the veteran's VA treatment records for various periods 
between July 2000 and September 2002.  The veteran has not 
had the benefit of initial consideration of this evidence by 
the RO, nor has the Board received from the veteran a waiver 
of initial consideration of this additional evidence by the 
RO.  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
was signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal of the denial of service connection for 
hypertension, residuals of a cholecystectomy, and bursitis of 
the left shoulder on the basis that new and material evidence 
was not submitted warranting reopening those claims was 
initiated prior to that date, those issues should be decided 
under the versions of the above-mentioned statutes in effect 
prior to August 29, 2001.  

In view of recent legislation and Court actions, this case is 
hereby REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  If merited, the RO should 
undertake any additional development 
deemed necessary.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
of the Act are fully complied with and 
satisfied.  

2.  The RO should adjudicate the issues 
of whether new and material evidence has 
been submitted to reopen claims for 
service connection for hypertension, 
residuals of cholecystectomy, and 
bursitis of the left shoulder, as well as 
the issues of service connection for high 
cholesterol and arthritis of the knees, 
ankles and hands, to include 
consideration of the recently obtained VA 
treatment records.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

3.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




